Citation Nr: 0207727	
Decision Date: 07/12/02    Archive Date: 07/17/02	

DOCKET NO.  99-23 822	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at the Rapid City Regional Hospital, Rapid City, 
South Dakota, from November 8 through November 17, 1998. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in Sioux Falls, 
South Dakota.

In February 2001, the Board remanded the case for further 
development.  The requested action was completed and the case 
was returned to the Board for further review.  In a July 2001 
decision, the Board denied the veteran entitlement to payment 
or reimbursement of the cost of unauthorized medical expenses 
incurred as the result of his treatment at the Rapid City 
Regional Hospital, Rapid City, South Dakota, from November 8 
through November 17, 1998.  The veteran then appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a March 2002 order, a Joint Motion to Remand and to Stay 
Further Proceedings was granted by the Court.  Pursuant to 
the actions requested in the Joint Motion, the Board's July 
2001 decision was vacated and the decision was remanded to 
the Board for issuance of a readjudication decision that 
takes into consideration, and is in compliance with, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (November 9, 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran received treatment for a nonservice-connected 
disability at a private facility, the Rapid City Regional 
Hospital, from November 8 through November 17, 1998, without 
prior authorization from VA.

3.  The veteran has not been awarded service connection for 
any disorder and he was not a participant in a VA vocational 
rehabilitation program in November 1998.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical expenses incurred by the veteran as a 
result of treatment at the Rapid City Regional Hospital from 
November 8 through November 17, 1998, have not been met.  
38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
VCAA was signed into law.  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and its implementing regulations 
essentially provide that VA has a duty to notify a claimant 
and his or her representative of any information and evidence 
needed to substantiate and complete a claim and VA has a duty 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

As noted earlier, in March 2002, a Joint Motion for Remand 
and to Stay Further Proceedings was granted by the Court and 
the issue at hand was remanded to the Board for 
readjudication purposes under the VCAA.  On February 22, 
2001, the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of VCAA's enactment."  Id. at 286.  In vacating the 
Board's decision and remanding the issue, the Board was 
ordered to issue a readjudication decision which would be in 
compliance with the VCAA pursuant to Holliday.

More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has concluded that Section 
3(a) of the VCAA (duty to assist in obtaining evidence) does 
not apply retroactively to require that proceedings that were 
complete before VA and were on appeal to the Federal Court be 
remanded for readjudication under the new statute.  Bernklau 
v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002), 2002 
U.S.App. LEXIS 9516.    

The Board was also instructed in the Court order to state 
whether the Court's holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) was or was not applicable in the instant 
case.  The Board believes whether or not Karnas is applicable 
in this case doesn't matter because the outcome would be the 
same.   VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
new and the old versions of the regulation.  If the revised 
version is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110 (g) (West 1991), can be 
no earlier than the effective date of that change.  The Board 
is bound by determinations of the General Counsel and must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOGCPREC 
3-2000 (2000).   

The Supreme Court has held that a Federal statute will not be 
given retroactive effect unless Congress has made its 
contrary intention clear.  Landgraf v. USI Film Prod., 511 
U.S. 244, 272-73, 128 Led. 2d 229, 114 Sct. 1483 (1994).  
There is nothing in the VCAA to suggest that Section 3(a) was 
intended to apply retroactively.  In fact, it was stated, the 
statutory context strongly suggested the contrary.  

The evidence of record reveals that the veteran received 
treatment for a myocardial infarction at the Rapid City 
Regional Hospital, Rapid City, South Dakota,  from November 8 
through November 17, 1998.  Service connection was not in 
effect for any disability at that time.  Additionally, the 
record did not show that he was a participant in the VA 
vocational rehabilitation. 

In November 1999, during the pendency of the appeal, 
38 U.S.C.A. § 1725 was enacted.  It permits reimbursement by 
VA of the reasonable value of emergency treatment furnished 
to certain veterans in a non-Department facility.  In order 
to be eligible to receive reimbursement under this law, a 
veteran must be an active health care participant who is 
personally liable for emergency treatment furnished in a non-
Department facility.  

In a May 2001 memorandum, the RO noted that the provisions of 
38 U.S.C.A. § 1725 did not become effective until 180 days 
following the President's signature on November 30, 1999.  
The memorandum further noted that the law did not include a 
retroactive clause.  

A review of the historical and statutory notes found at the 
end of 38 U.S.C.A. § 1725 reveals that Public Law 106-117, 
which contained 38 U.S.C.A. § 1725, states that the 
amendments contained in the law were to take effect 180 days 
after their enactment.  The notes further indicate that this 
date was November 30, 1999.  Apparently, on this basis, a 
letter from the VA Under Secretary for Health, IL 10-2000-
005, indicated that 38 U.S.C.A. § 1725 would apply to claims 
for treatment rendered on or after May 29, 2000.

The veteran's representative argued in June 2001 that 
38 U.S.C.A. § 1725 did not specifically exclude claims that 
were pending at the time the law became effective, and so the 
laws should include the veteran's claim.  In support of this 
contention, the representative cited the holding in Karnas 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.     

Reference is made to Landgraf v. USI Film Prod., 511 U.S. 244 
(1994), to determine whether or not the law applied to claims 
that were pending at the time it was enacted.  Generally, the 
intent of the legislature was noted to govern if that intent 
was clear.  Otherwise, it was to be determined whether or not 
the statute had retroactive effect.  Retroactive effect was 
deemed to be present if the new statute impaired rights a 
party possessed when it was enacted, increased a party's 
liability for past conduct, or imposed new duties with 
respect to transactions that were already completed.  Absent 
an expression of the intent of Congress on the matter, 
however, a statute would not be applied to cases pending when 
it was enacted if the application would result in such a 
retroactive effect.  Although the presumption against 
retroactive effect usually applies to private parties, it 
also applied in cases involving new monetary obligations 
imposed on the Government.  The opinion then determined that 
the legislation in question did not impose an additional 
monetary burden on the Government.  Accordingly, as 
retroactive application was not specifically prohibited by 
Congress, and as there was no retroactive effect on either 
the veteran or the Government, the opinion concluded that the 
new legislation applied to all claims pending, but not yet 
final, on the date of enactment.  VAOPGCPREC 11-2000.  

The Board finds that 38 U.S.C.A. § 1725 imposes an additional 
monetary obligation on the government, and may not be 
retroactively applied to the claim.  The representative 
argues that 38 U.S.C.A. § 1728 allows for payment of 
unauthorized medical expenses for nonservice connected 
disabilities in certain situations involving Chapter 31 
vocational rehabilitation , so the provisions of 38 U.S.C.A. 
§ 1725 allowing payment of unauthorized medical expenses is 
not really an additional monetary obligation, but actually an 
expansion of a current obligation.  However, the Board notes 
that in order to be basically eligible for vocational 
rehabilitation under Chapter 31, a veteran must have a 
service connected disability. This is consistent with the 
rest of  38 U.S.C.A. § 1728, in that it only includes payment 
for unauthorized treatment for an adjudicated service 
connected disorder, a nonservice connected disorder 
associated with and held to be aggravating an adjudicated 
service-connected disability, or any disorder of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disorder.  The provisions of 38 U.S.C.A. 
§ 1728 do not provide a basis for payment of  unauthorized 
medical expenses under any circumstances in which the veteran 
does not have a service connected disability.  Payment to a 
veteran without a service-connected disability was authorized 
for the first time in 38 U.S.C.A. § 1725.  Thus, the Board 
concludes that the provisions of  38 U.S.C.A. § 1725 impose 
an additional monetary obligation on the government.  The 
provisions of 38 U.S.C.A. § 1725 may not be retroactively 
applied to the veteran's claim, and the legislation does not 
provide a possible basis for a grant of the claim.  The law 
is clear that the retroactive reach of the regulation under 
38 U.S.C.A. § 5110 (g) cannot be earlier than the effective 
date of the revised version of the regulation. The 
legislation change does not therefore provide a potential 
basis for a grant of the claim.  


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical expenses incurred as the result of 
treatment at the Rapid City Regional Hospital, Rapid City, 
South Dakota, from November 8 through November 17, 1998, is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

